Case 2:20-cv-02496-SHL-cgc Document 49 Filed 05/12/21 Page 1 of 2                    PageID 438




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


MUELLER BRASS CO.,

       Plaintiff,

vs.                                                                No. 2:20-cv-02496-SHL-cgc

DAVID CROMPTON,

       Defendant.


         UNOPPOSED MOTION FOR EXTENSION OF DEADLINE TO FILE
         RESPONSE TO PLAINTIFF’S MOTION FOR PROTECTIVE ORDER



       Comes now the Defendant, by and through undersigned counsel, and respectfully moves

this Honorable Court for an extension of the deadline to file a response to Plaintiff’s Motion for

Protective Order, filed April 29, 2021. Plaintiff does not oppose the relief requested. Defendant

submits herewith a Memorandum in Support.

Dated: May 12, 2021                                 Respectfully submitted,

                                                    /s/ Sarah Stuart
                                                    Michael J. Sullivan (MA No. 487210)
                                                    Simon J. Cataldo (MA No. 690879)
                                                    Admitted pro hac vice
                                                    Ashcroft Law Firm, LLC
                                                    200 State Street, Floor 7
                                                    Boston, MA 02109
                                                    (617) 573-9400
                                                    msullivan@ashcroftlawfirm.com
                                                    scataldo@ashcroftlawfirm.com


                                                    Lawrence Laurenzi (BPR No. 009529)
                                                    Sarah Stuart (BPR No. 035329)


                                                1
Case 2:20-cv-02496-SHL-cgc Document 49 Filed 05/12/21 Page 2 of 2                        PageID 439




                                                       Burch, Porter & Johnson, PLLC
                                                       130 North Court Avenue
                                                       Memphis, Tennessee 38103
                                                       (901) 524-5000
                                                       llaurenzi@bpjlaw.com
                                                       sstuart@bpjlaw.com

                                                      Attorneys for Defendant David Crompton




                                 CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the foregoing will be electronically filed via the
Court’s ECF system this 12th day of May 2021.

                                                       /s/ Sarah Elizabeth Stuart


                            CERTIFICATE OF CONSULTATION

         Pursuant to Local Rule 7.2(a)(1)(B), the undersigned hereby certifies that counsel for
Defendant, David Crompton (Michael Sullivan), conferred with Aubrey B. Greer, counsel for
Plaintiff, Mueller Brass Co., on May 12, 2021 via phone, regarding the Motion for Extension of
Deadline to File Responsive Pleading. Counsel for Crompton (Sarah Stuart) then conferred with
Mr. Greer on May 12, 2021 by email. Mr. Greer indicated that “while Mueller Brass Co. has no
formal opposition to the request for an extension of up to seven (7) days after Defendant’s Answer
and Counterclaims are filed, Mueller Brass Co. does not agree such filing will change the scope
of discovery or the propriety of the Defendants’ written discovery requests and Mueller Brass
Co.’s lack of opposition here is not intended to be a waiver or retraction of any argument raised in
its Motion for Protective Order.”



                                                       /s/ Sarah Elizabeth Stuart




                                                  2
